DETAILED ACTION
Claim Status
Claims 1-4 and 6-21 are pending. 
Claims 1-14 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021. New claim 21 is drawn to a nonelected invention (composition) and therefore is withdrawn as being directed to a nonelected invention. 
Claims 15-16 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Rejections Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the active ingredient” to form a milled active ingredient having a particle size”. There is insufficient antecedent basis for this limitation in the claim because it is unclear if “the active ingredient” being milled is part of the first portion of the active ingredient, second portion of the active, or both. Furthermore, with regards to the mixing step with “the hydrophilic dispersant” it is unclear if this refers to the first portion of dispersant, second portion of dispersant or both. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (United States Patent Publication 2008/0152720) in view of Hongxing et al. (CN101744785) and Steiner et al. (Advanced Powder Technology; 2016). 
Claim 15 is to a method for manufacturing an oral composition as claimed, the method comprises the steps of: milling an active ingredient to form a milled active ingredient having a particle size of D90 of 100 nm to 3000 nm ; mixing the milled active ingredient with a filler and a hydrophilic dispersant in liquid phase to form a liquid precursor; drying the liquid precursor to form an immediate-release pharmaceutical powder; mixing a controlled-release material with the immediate-release pharmaceutical powder to form an extended-release pharmaceutical admixture; and mixing the extended-release pharmaceutical admixture with the immediate-release pharmaceutical powder; wherein a weight ratio of the milled active ingredient of the immediate-release pharmaceutical powder to the extended-release pharmaceutical admixture Is 2:8 to 4:6.
Jenkins et al. teach nanoparticulate formulations of tacrolimus, see title and abstract. The reference teaches different sizes of the resulting formulation comprising tacrolimus. Solid dosage forms for oral administration include, powders and granules, see paragraph [00155]. These forms are considered by the Examiner as being synonymous with the formation of nanoparticulate tacrolimus powders. Methods for 
The difference between the instant method and that of Jenkins is that Jenkins minimally adds the liquid medium to the tacrolimus ahead of milling the particles to 
Despite this acknowledged departure from the claimed invention, the Examiner submits that it would have been prima facie obvious per MPEP 2144.04 (IV)(C) to reverse the steps of grinding the drug and adding the liquid dispersant. MPEP 2144.04(IV)(C.) states that “[the] selection of an order of performing process steps is prima facie obvious in the absence of new or unexpected results” and that the “[s]election of any order of mixing ingredients is prima facie obvious.” In the instant case, and as pointed out by the Examiner, Jenkins discloses combining the liquid dispersing medium and tacrolimus first, and then milling the mixture. The surface stabilizer (i.e. filler) is taught to be added at any time and therefore is considered to read on adding after milling as instantly recited. Though this is reversed from the recited method, the Examiner respectfully submits that both methods result in the formation of a nanoparticulate tacrolimus composition that has been sized for oral dosing, to an average of 2,000nm or less. Thus, the method employed by Jenkins is considered to be a prima facie obvious variant to the instantly claimed steps. 
Regarding the above drying step, the Examiner acknowledges that the foregoing procedure does not expressly state that the milled formulation has been dried. However, the Examiner respectfully submits that Jenkins’ disclosure of the resulting tacrolimus being in the form of nanoparticulate, powder and/or granular form, minimally suggests to the ordinary skilled artisan that the resulting form is in effect dry or has been dried. The foregoing is considered to teach the first three steps of the recited method.

The foregoing disclosure of this downstream bimodal formulation is considered to teach the broadly recited formulation of steps d) and e), above. 
in vitro or in vivo.  Materials deemed suitable for use as the modified release matrix include hydroxyalkylcelluloses such as HPMC, as well as polyethylene glycol and polyethylene oxide and mixtures thereof. 
Disclosure of the first component of the two-component formulation as immediate release paired with the controlled release second component is considered to guide the ordinarily skilled artisan to the metes and bounds of step e).  Therein, the presence of the first, immediate release component in the bimodal formulation, directly implies that the earlier-formed, tacrolimus nanoparticles are added to the controlled-release, second tacrolimus component. 
Jenkins however does not expressly teach that the weight ratio of the milled active of the immediate release admixture to the extended release admixture can comprise from 2:8 to 4:6.
However, Hongxing et al. teaches that drug release behavior can be easily controlled by changing the mixing ratio of the rapid release drug component to slow release drug component, see pages 3-4. The quick release tablet comprises twice or three times as much of the controlled release portion to the immediate release portion, see claim 1 and examples 1-3. Such tablets have the long-acting characteristics of oral 
It would have been prima facie obvious to adjust the ratio of the immediate release mixture to the extended release admixture of Jenkins to provide the desired control over the release property of the active agent. Hongxing suggests that the mixing ratio of each can be tailored to alter the drug release properties and suggests that formulations can have two or three times as much of the controlled release component to the immediate release component. Therefore, by adjusting the ratio of the initial release component to the sustained release component, the initial release property of the active agent can be adjusted. Providing more the controlled release component slows the release of the active ingredient and thus enables the drug to have more of the sustained (i.e. prolonged release).
The limitations of claim 16 recite that milling of the active ingredient comprises controlling the temperature of the active ingredient to be in the range of 4ºC to 18ºC. 
Jenkins teaches at paragraph [0192] that the tacrolimus particles must be reduced in size at a temperature which does not significantly degrade tacrolimus.  Processing temperatures of less than about 30 to less than about 40° C. are ordinarily preferred.  If desired, the processing equipment can be cooled with conventional cooling equipment.  Techniques such as jacketing or immersion of the milling chamber in ice water (i.e., about 0ºC), is contemplated. 
The Examiner notes that this does not expressly teach the temperature range as instantly claimed.  However, it does minimally suggest that temperature cooling 
The teachings of Steiner affirm this conclusion.  The paper published by Steiner studies some of the resulting effects and properties of particles formed when using various milling techniques, notably when subjected to such milling parameters as temperature variation (see e.g. abstract).  Chief among the observations made pertaining to the impact of temperature on particle size is the grinding chambers of a mill (e.g., ball mill) are water-cooled and can be tempered during the milling process.  Steiner studies this trend at three process temperatures of 28ºC, 33ºC, and 40ºC.  Analysis of the resulting particle sizes shows that as the temperature of the milling process increases, so too does the resulting particle size (see e.g., Table 3, pg. 1704 and pg. 1704, left column, middle). The Examiner acknowledges that Steiner limits the study to the formation of lactose nanoparticles and does not experiment with any type of active ingredient. 
However, based on the teachings of the references, the Examiner submits that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method step as recited by claim 16. 
Jenkins teaches that its preferred temperature range for milling tacrolimus occurs between about 30ºC and about 40ºC, but also suggests that the temperature maybe cooled using known techniques.  Steiner provides motivation to employ the cooling techniques discussed by Jenkins having studied and provided evidence that doing so is effective in controlling the resulting particle size of the milled substance. 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary. 
Response to Remarks
Applicants argue that Jenkins does not teach that the weight ratio of the milled active ingredient of the immediate-release powder to the extended release admixture is at a weight ratio of 2:8 to 4:6. This claimed ratio achieves the benefit that the dissolution percentage of the active ingredients is higher than 20% within 2 hours and from 70-80% within 24 hours. Applicants argue that Jenkins provides prophetic examples of numerous possibilities for comparative purposes against PROGRAF which does not confirm a workable range of weight percentage ratios between the first population and second population of tacrolimus. Applicants argue that Jenkins does not achieve the technical efficiencies provided by the claimed weight ratio of the milled active ingredient of the immediate release pharmaceutical powder to extended release admixture from 2:8 to 4:6 such that the dissolution rate is higher than 20% within 2 hours. 
Examiner respectfully submits that per paragraph [0083] the dissolution profile of the tacrolimus within even 5 minutes is a least 40%, therefore the dissolution profile would already be higher than 20% within 2 hours. Even though Jenkins does not teach the desired release profile (where  70-80% is released within 24 hours), it is noted that the cited reference (Hongxing) suggests that drug release behavior can be easily controlled by changing the mixing ratio of the rapid release drug component to slow release drug component. The quick release tablet can comprise two to three times as much of the controlled release portion to the immediate release portion, see claim 1 and 
Conclusion
The amendment to the claims necessitated a new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619